DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 30, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1-14 are objected to because of the following informalities:  Claim 1 recites “Hall effect sensor” in line 1.  The examiner believes that this limitation should be amended to “A hall effect sensor”.  Claims 2-14 should be amended to have “Hall effect sensor” in line 1 of each claim to be “The hall effect sensor” so to make clear that these claims are referring back to the original Hall effect sensor.  Claim 1 is further objected to because this claim is missing a transitional-phrase such as “comprising”, “consisting of”, or “characterized”, etc.  For the purpose of examination, the examiner interprets claim 1 to be “comprising”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funaki et al. 5548151 (called Funaki hereinafter and US Patent equivalent to applicant disclosed art DE69513316) in view of Feucht et al. 2018/0238938 (called Feucht hereinafter).

Regarding independent claim 1, Funaki teaches, in Figures 3a and 7a, Hall effect sensor (Fig. 7a) which is integrated in a semiconductor substrate (11) and enables a measurement of a magnetic field component perpendicularly to a substrate surface of the semiconductor substrate (Column 2 lines 24-26), 
wherein the Hall effect sensor is equipped with multiple Hall elements (131 and 132) having an electrically conductive semiconductor region (Fig. 7a; current I flowing through 13) in the semiconductor substrate, which has a straight-line row of electrical measuring and control contacts (17, 17’, 18, 18’ and 19) on an end face on the substrate surface, 
wherein the Hall elements are designed or can be operated in such manner that they have a sensitivity to the magnetic field component perpendicular to the substrate surface of the semiconductor substrate (Fig. 7c; Column 5 lines 26-41; see substrate 11 being in parallel with semiconductors layer 13, therefore, a component of the magnetic flux B is perpendicular to the substrate 11).
	Funaki fails to teach wherein the Hall elements have a sensitivity to a magnetic field component parallel to the substrate surface of the semiconductor substrate, and several of the Hall elements are arranged such that their sensitivity to the magnetic field component parallel to the substrate surface of the semiconductor substrate can be compensated mutually by circuitry or in a signal evaluation.
Feucht teaches, in Figure 1, wherein the Hall elements (Fig. 1; 104a-104n; para [0039]) have a sensitivity to a magnetic field component parallel to the substrate surface of the semiconductor substrate (para [0034]; vertical Hall elements tend to have axes of sensitivity parallel to the substrate), and several of the Hall elements are arranged such that their sensitivity to the magnetic field component parallel to the substrate surface of the semiconductor substrate can be compensated mutually by circuitry or in a signal evaluation (Fig. 3; para [0055], controller circuit 332 provides compensation for the sensors to provide greater accuracy in sensitivity).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Funaki with the vertical Hall elements and structure as described by Feucht for the purpose of improving the accuracy of magnetic field measurements by compensating for multi-conductor current measurement systems to reduce effects of magnetic cross-coupling.

Regarding claim 2, Funaki and Feucht teach Hall effect sensor according to claim 1, Funaki further teaches, in Figure 7a, characterized in that the Hall elements are constructed such that their sensitivity to the magnetic field component parallel to the substrate surface results in an opposite Hall voltage at the electrical measuring contacts when the Hall elements are rotated through 180° about an axis perpendicular to the substrate surface (Fig. 7a; symmetry of the Hall elements in 131 and 132 allows opposite Hall voltage when compared to one another).

Regarding claim 3, Funaki and Feucht teach Hall effect sensor according to claim 2, Funaki further teaches characterized in that two of the Hall elements are each constructed identically and are arranged in rotation through 180° about an axis perpendicular to the substrate surface relative to each other (Fig. 7a; the Hall elements in 131 and 132 are identical and arranged 180° with respect to each other).

Regarding claim 4, Funaki and Feucht teach Hall effect sensor according to claim 3, Feucht further teaches characterized in that the electrical measuring contacts of the respective two Hall elements are cross-connected to each other (Fig. 1; contacts of 104a-104n are cross-connected to each other through controller 108).

Regarding claim 5, Funaki and Feucht teach Hall effect sensor according to claim 1, Funaki further teaches characterized in that the electrical measuring and control contacts on the end face of the electrically conductive semiconductor region are arranged on the end face with offset relative to an axis of symmetry of the end face (Figs. 3a and 7a; the position of the contacts are at the end face of the semiconductor region with offset from each other).

Regarding claim 6, Funaki and Feucht teach Hall effect sensor according to claim 1, Feucht further teaches characterized in that the Hall elements are vertical Hall elements, in which the electrically conductive semiconductor regions extend into the semiconductor substrate perpendicularly to the substrate surface (para [0034]; vertical Hall elements placed perpendicular to the surface of the substrate to measure a magnetic field that is parallel to the substrate surface).

Regarding claim 7, Funaki and Feucht teach Hall effect sensor according to claim 6, Funaki further teaches characterized in that the Hall effect sensor includes a pair of the Hall elements (Fig. 7a; Hall elements in 131 and 132) in which the Hall elements are arranged parallel to each other (Fig. 7a), and the electrical measuring and control contacts of the Hall elements are arranged with offset in opposite directions with respect to the axis of symmetry of the end face (Fig. 7a).

Regarding claim 8, Funaki and Feucht teach Hall effect sensor according to claim 6, Funaki further teaches characterized in that the Hall effect sensor includes several pairs of the Hall elements in which the Hall elements are arranged parallel to each other, and the electrical measuring and control contacts of the Hall elements are arranged with offset in opposite directions with respect to the axis of symmetry of the end face (Fig. 7a; Hall elements in 131 and 132 and one skilled in the art may use multiple Hall elements within a single Hall sensor as shown in Figure 7a).

Regarding claim 9, Funaki and Feucht teach Hall effect sensor according to claim 1, Feucht further teaches characterized in that the Hall elements are vertical Hall elements in which the electrically conductive semiconductor regions extend into the semiconductor (para [0034]; vertical Hall elements are known devices used in measuring magnetic fields).
Funaki and Feucht fail to teach at an angle ≠ 90° relative to the substrate surface.
However, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure of Funaki and Feucht to have the vertical Hall element placed at an angle that is not 90° with the substrate surface.  Feucht teaches that vertical Hall elements are a very well-known magnetic field measuring device (see para [0034]) and one skilled in the art would be able to adjust the positioning of the vertical Hall element to maximize or improve the measuring of the magnetic field.

Regarding claim 10, Funaki and Feucht teach Hall effect sensor according to claim 1, Funaki further teaches characterized in that the Hall elements include differently doped wells arranged on either side of the straight-line row of electrical measuring and control contacts, by means of which wells the sensitivity of the Hall elements to the magnetic field component perpendicular to the substrate surface of the semiconductor substrate is achieved (Column 5 lines 42-50; trench 14 provided on the side of the contacts which allows sensitivity of the Hall elements to the magnetic field).

Regarding claim 11, Funaki and Feucht teach Hall effect sensor according to claim 1, Funaki further teaches characterized in that the Hall elements are connected by circuitry in such a manner to form one or more groups, that due to the circuitry the respective group only delivers a measurement signal for the magnetic field component perpendicularly to the substrate surface of the semiconductor substrate (Fig. 3a and 7a; Column 5 lines 26-41; the circuitry currently used only delivers measurements of the magnetic field perpendicular to the surface of the substrate).

Regarding claim 12, Funaki and Feucht teach Hall effect sensor according to claim 1, Feucht further teaches characterized in that the Hall elements are variably connected by circuitry to form one or more groups in such manner that in a first switching state the respective group only delivers a measurement signal for the magnetic field component perpendicularly to the substrate surface of the semiconductor substrate, and in a second switching state the group only delivers a measurement signal for the magnetic field component parallel to the substrate surface of the semiconductor substrate (para [0079]; the outputs of the current sensors can measured simultaneously or sequentially or subsets of current sensors can be measured, thus one skilled in the art can determine which current sensors (magnetic field components measured perpendicularly or parallel to the substrate surface) are to be used to measure the magnetic field).

Regarding claim 13, Funaki and Feucht teach Hall effect sensor according to claim 1, Feucht further teaches characterized in that the Hall elements and/or one or more groups formed by connection of the Hall elements are connected to an evaluation device which evaluates measurement signals from the Hall elements and/or groups in such manner that at least the magnetic field component perpendicular to the substrate surface of the semiconductor substrate is determined (Fig. 1; para [0043-0045], controller 108 evaluates output signals from the current sensors with the vertical Hall elements).

Regarding claim 14, Funaki and Feucht teach Hall effect sensor according to claim 1, Feucht further teaches characterized in that at least two of the Hall elements are not arranged parallel to each other (Fig. 1; para [0036]; each current sensor 104a-104n is spaced a predetermined distance from the remaining ones of the plurality of conductors 106b-106n, which indicates that spacing between the conductors and not associated current sensors does not have to be parallel with each other).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Stahl-Offergeld et al. discloses “Calibratable magnetic field sensor and method of producing same” (see 2012/0212216)
Ausserlechner et al. discloses “Hall effect device and method” (see 2009/0256559)
Suzuki discloses “Vertical hall element” (see 2016/0146906)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867